DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 12, and 15 are objected to because of the following informalities:  
As to claim 11, line 2, “the signal contributions” lacks antecedent basis.
As to claim 15, line 4, “the subject” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-15 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A method of generating a longitudinal magnetic relaxation time constant (T1) or transverse magnetic relaxation time constant (T2) map for a three-dimensional (3D) image volume of a subject, the method comprising: 

determining signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images; 
obtaining a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and 
generating the T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mental steps or mathematical.


15. 	A magnetic resonance (MR) apparatus comprising a computing system, a gradient system, and an excitation system, wherein the gradient system is configured to apply a magnetic field gradient, the excitation system is configured to apply an excitation pulse to the subject and to receive signals from the subject, and the computing system is configured to communicate with and control the excitation system and the gradient system and to receive the signals from the excitation system, wherein 
acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at a different times using a 3D MR acquisition sequence with different MR acquisition parameters; 
determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and 
generate a T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.
As to claim 15 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mental steps or mathematical.

The non-abstract limitations are “acquiring first, second, and third 3D images of the image volume of the subject at different times using a 3D magnetic resonance (MR) acquisition sequence with different MR acquisition parameters”, “acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at a different times using a 3D MR acquisition sequence with different MR acquisition parameters”, “obtaining a simulation dictionary representing the signal evolutions for a 
Regarding to claim 15, “a computing system, a gradient system, and an excitation system” are basic components of every MR system and do not make the MR system less generic. 

A search has been performed, but no art has been found for prior art rejection at this time.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Botnar et al. disclose steps of reconstructing MR image data and k-space data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

sl